                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

FedNat Insurance Company,                 )              Case No. 9:21-cv-01602-RMG
                                          )
        Plaintiff,                        )
                                          )
        vs.                               )
                                          )
Jenifer Gajdalo and Elizabeth Kulka,      )
                                          )               ANSWERS TO LOCAL RULE 26.01
        Defendants.                       )                OF THIRD-PARTY DEFENDANT
                                          )                   BELMONT INSURANCE
_________________________________________ )                      SERVICES, LLC
Elizabeth Kulka                           )
                                          )
        Third-Party Plaintiff,            )
                                          )
        vs.                               )
                                          )
Belmont Insurance Services, LLC, and      )
Kathy Kinard,                             )
                                          )
        Third-Party Defendants.           )
                                          )
_________________________________________ )




       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Civil Rule 26.01,

DSC, Third-Party Defendant, Belmont Insurance Services, LLC, makes the following disclosure

statement:

       A.      State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of that interest.

       ANSWER: None known at this time.

       B.      As to each claim, state whether it should be tried by jury or nonjury and why.
       ANSWER: One or more parties have requested a jury trial as to non-equitable causes

of action; equitable claims should be determined by the court.

       C.      State whether the party submitting these responses is a publicly-owned company

and separately identify (1) any parent corporation and any publicly held corporation owning ten

percent (10%) or more of the party’s stock; (2) each publicly-owned company of which it is a

parent; and (3) each publicly owned company in which the party owns ten percent (10%) or more

of the outstanding shares.

       ANSWER: Belmont Insurance Services, LLC is not a publically-owned company.

       D.      State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division). See Local Civil Rule 3.01 D.S.C.

       ANSWER: Third-Party Defendant does not object to filing in the Beaufort division.

       E.      Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the related

action; (2) an explanation of how the matters are related; and (3) a statement of the status of the

related action. Counsel should disclose any cases which may be related regardless of whether they

are still pending. Whether cases are related such that they should be assigned to a single judge

will be determined by the clerk of court based on a determination of whether the cases arise from

the same or identical transactions, happenings, or events; involve the identical parties or property;

or for any other reason would entail substantial duplication of labor if heard by different judges.

       ANSWER: Third-Party Defendant is not aware that this action is related in whole or

in part to any other matter filed in this District.




                                                  2
        F.        If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.

        ANSWER: Third-Party Defendant does not contend that it is improperly identified.

        G.        If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of their liability.

        ANSWER: Third-Party Defendant is not currently aware that any other person or

legal entity is liable to Third-Party Defendant.




                                               s/ Susan Taylor Wall________________________
                                               Susan Taylor Wall (Fed. ID No. 4502)
                                               Email: swall@grsm.com
                                               Henry W. Frampton, IV (Fed. ID 10365)
                                               Email: hframpton@grsm.com
                                               GORDON & REES LLP
                                               40 Calhoun Street, Suite 350
                                               Charleston, SC 29401
                                               Telephone: (843) 714-2506

                                               ATTORNEYS FOR THIRD-PARTY DEFENDANTS
                                               BELMONT INSURANCE SERVICES, LLC and
                                               KATHY KINARD



September 13, 2021

Charleston, South Carolina




                                                    3
